Appellant was convicted in the District Court of Knox County of the unlawful manufacture of intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The record is before us without bills of exception. There is a short brief complaining of the refusal of a continuance. This court uniformly holds that in order to render availing an objection to the refusal of a continuance, a bill of exceptions must be taken, else we conclude that overruling of such application is acceptable to the accused. No bill of exceptions having been reserved to the court's action in this particular, the complaint is without merit.
The statement of facts amply shows the guilt of the accused. Stills and large quantities of liquor were found upon his place by a searching party. He testified in an attempt to ascribe the manufacture to his brother, but in their province the jury have seen fit to decline to accept his statement and we see no reason to doubt the sufficiency of the testimony to support the conclusion of guilt.
The judgment will be affirmed.
Affirmed.
[Rehearing denied March 26, 1924. Reporter.]